     Case 2:17-cv-04063-RBS Document 22 Filed 05/15/19 Page 1 of 1
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION

JAMES EVERETT SHELTON, individually
and on behalf of a class of all persons and
entities similarly situated,                           Civil Action No. 2:17-cv-04063-RBS

                   Plaintiff,

       v.

NATIONAL GAS & ELECTRIC, LLC,

                   Defendant.


                    JOINT STIPULATION OF DISMISSAL WITH PRE.JUDICE

       Pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, it is hereby

stipulated and agreed by and between Plaintiff James Everett Shelton and Defendant National Gas

& Electric ("Defendant"), that this action, inclusive of all claims asserted by Plaintiff individually

against Defendant, are dismissed with prejudice, each party bearing its own fees and costs. This

dismissal does not affect the claims of any putative class member.

 Respectfully submitted,                        May 14, 2019

 PARONICH LAW, P.C.                             MORGAN, LEWIS & BOCKIUS LLP


 Isl Anthony Paronich                           Isl Ezra D. Church
 Anthony Paronich                               Ezra D. Church
 350 Lincoln Street, Suite 2400                 Andrew W. Katz
 Hingham, MA 02043                              1701 Market Street
 617-485-0018                                   Philadelphia, PA 19103-2921
 anthony@paronichlaw.com                        215-963-5000
                                                ezra.church@morganlewis.com
                                                andrew.katz@morganlewis.com
 Counsel for Plaintiff
                                                Co'fsel for Defendants

                                               ~DAY      OF   f'1~y                2019
